DETAILED ACTION
1.	The amendment received on January 6, 2022 has been entered into the record.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
3.	Claims 1-6 and 10-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious in a system for error reduction in metrology measurements ‘wherein the controller includes one or more processors configured to execute program instructions causing the one or more processors to: receive one or more metrology measurements of one or more metrology targets of the metrology sample, wherein a metrology target of the one or more metrology targets include one or more target designs with one or more cells, wherein the one or more target designs are generated on a plurality of layers of the metrology sample, wherein the plurality of layers include a resist layer, a first process layer with a first target design, a second process layer with a second target design, and a third process layer with a third target design,’ in combination with the rest of the limitations of claim 1.  Claims 2-6 and 10-23 are allowed at least by virtue of their dependency from claim 1.
	As to claim 24, the prior art of record, taken alone or in combination, fails to disclose or render obvious in a system for error reduction in metrology measurements ‘wherein the claim 24.  Claim 25 is allowed at least by virtue of its dependency from claim 24.
	As to claim 26, the prior art of record, taken alone or in combination, fails to disclose or render obvious in a method ‘receiving one or more metrology measurements of one or more metrology targets of a metrology sample from one or more metrology tools, wherein a metrology target of the one or more metrology targets include one or more target designs with one or more cells, wherein the one or more target designs are generated on a plurality of layers of the metrology sample, wherein the plurality of layers include a resist layer, a first process layer with a first target design, a second process layer with a second target design, and a third process layer with a third target design,’ in combination with the rest of the limitations of claim 26.  Claims 27 and 28 are allowed at least by virtue of their dependency from claim 26.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If the applicant wishes to send a fax dealing with either a proposed amendment or a discussion with a phone interview, then the fax should:
	1) Contain either a statement “DRAFT” or “PROPOSED AMENDMENT” on the fax cover sheet; and
	2) Should be unsigned by the attorney or agent.  

This will ensure that it will not be entered into the case and will be forwarded to the examiner as quickly as possible.
Papers related to the application may be submitted to Group 2800 by fax transmission.  The fax phone number for Patent Technology Center 2800 is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gordon J. Stock, Jr. whose telephone number is (571) 272-2431.
The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 6:30 p.m.                                                                                                                                                     
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Tarifur Chowdhury, can be reached at 571-272-2287. 
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 

/GORDON J STOCK JR/
Primary Examiner, Art Unit 2886